Judgment unanimously affirmed. Memorandum: Special Term properly found that petitioner had no statutory guarantee that he would keep his job in the institutional mess hall (Matter of Cooper v Smith, 99 AD2d 644, affd 63 NY2d 615; Matter of Duval v Smith, 50 AD2d 1066, lv denied 38 NY2d 711). We add only that in seeking back pay petitioner would have to resort to an action in the Court of Claims to recover money from the State (County of Onondaga v New York State Dept. of Correctional Servs., 97 AD2d 957, affd 62 NY2d 826; Siegel, NY Prac § 570, at 801). (Appeal from judgment of Supreme Court, Wyoming County, Conable, J. — art 78.) Present — Hancock, Jr., J. P., Doerr, Denman, O’Donnell and Pine, JJ.